         Case 1:19-cv-08101-MKV Document 36 Filed 08/11/21 Page 1 of 1
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 8/11/2021
 VLADIMIR M GOROKHOVSKY, and IGOR
 KAIUROV,

                          Plaintiffs,                        1:19-cv-08101-MKV
                   -against-
                                                           SCHEDULING ORDER
 ELEANORA STEFANTSOVA,

                          Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This action having been commenced on August 29, 2019, by the filing of a Complaint [ECF

No. 1], and an Amended Complaint having been filed October 27, 2019 [ECF No. 11], and a copy

of the Summons and Amended Complaint having been served on Defendant Eleanora Stefantsova

on May 18, 2020, and proof of such service having been filed on June 4, 2020 [ECF No. 23], and

Defendant not having answered the Amended Complaint, and the time for answering the Amended

Complaint having expired, and Plaintiffs having moved for entry of default judgment on November

27, 2020 [ECF No. 31], it is HEREBY ORDERED that the Parties will appear at a Default

Judgment Hearing on September 8, 2021 at 11:30AM. The Hearing will be held telephonically.

To join the Hearing, dial 888-278-0296 and enter access code 5195844.

       It is FURTHER ORDERED that Plaintiffs must serve this Scheduling Order and another

copy of all papers in support of Plaintiffs’ motion on Defendant on or before August 19, 2021.

Proof of service must be filed on the ECF docket by August 20, 2021.


SO ORDERED.

Dated: August 11, 2021
       New York, New York                             HON. MARY KAY VYSKOCIL
                                                      United States District Judge


                                              1
